Citation Nr: 1131520	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right rotator cuff tear (major).

2.  Entitlement to service connection for tarsal tunnel syndrome (clamed as bilateral great toe numbness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to tarsal tunnel syndrome (clamed as bilateral great toe numbness) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current right rotator cuff tendonitis is etiologically related to her active service.  


CONCLUSION OF LAW

Right rotator cuff tendonitis was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim being decided herein.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2010).


Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for right rotator cuff injury because it originated during her active service.

Service treatment records are negative for a report of a shoulder injury.  However, in her June 2007 report of medical assessment, the Veteran complained of intermittent right shoulder pain since October 2006.  The reviewing physician noted that the Veteran was given a diagnosis of bursitis in the clinic.  

The Veteran was afforded a VA examination in September 2007.  The Veteran reported right shoulder pain beginning after firing an M16 weapon in 2006.  Current symptoms included intermittent episodic anterior distal clavicular pain.  Flare-ups occurred once a week, lasting about 10 minutes.  Physical examination showed that the Veteran was right-hand dominant and did not use any orthodics, prosthetics, or ambulatory devices.  The right shoulder was nontender but there was pain on motion with discomfort with external and internal rotation.  Forward flexion and abduction were to 180 degrees, and external and internal rotation were to 80 degrees.  X-rays of the right shoulder was unremarkable.  The examiner stated that there were no objective findings to support a diagnosis for a right shoulder condition.  

A June 2011 treatment record from NOVA medical Group noted complaints of right shoulder pain.  The Veteran reported an injury to her right shoulder while using a gun in the military.  Current symptoms included stiffness and decreased range of motion.  Symptoms occurred intermittently and were moderate in severity.  External rotation and shoulder motion exacerbated the symptoms.  A diagnosis of rotator cuff tendonitis was provided and the physician recommended rehabilitation exercises.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in June 2011.  She submitted additional evidence along with a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider that evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  The Veteran testified that she initially had shoulder pain after shooting M16 rifles prior to deployment in 2006.  She stated that she had significant pain since then whenever she moved her shoulder in a specific manner.  

In reviewing the evidence of record, the Board has also found that the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  The Veteran testified that she began experiencing pain in the shoulder prior to her last deployment, after shooting an M16 rifle, and further complained of right shoulder pain on a report of medical assessment.  The reviewing physician noted the complaints and stated that the Veteran had been given a diagnosis of bursitis in October 2006.  Further, while the September 2009 VA examiner found that there was no objective findings to support a diagnosis of a right shoulder condition, there was objective pain on motion.  

Further a June 2011 private treatment record indicated that the Veteran continued to complain of right shoulder pain since shooting a gun during active service.  The physician provided a diagnosis of right rotator cuff tendonitis.  Thus, although a diagnosis of right rotator cuff tendonitis was not established until approximately four years following the Veteran's discharge from service, it is evident that symptoms of the disability were manifested in service and continued thereafter.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for service connection for right rotator cuff tendonitis.



ORDER

Service connection for right rotator cuff tendonitis (major) is granted.


REMAND

The Board finds that additional development is warranted in connection with the claim for entitlement to service connection for tarsal tunnel syndrome (clamed as bilateral great toe numbness).

In September 2007, a VA examiner was unable to enter a diagnosis pertaining to the Veteran's complaints of toe numbness.  When she underwent a private sensory nerve conduction test (there is no date on the test), and the interpretation was no electrodiagnostic evidence of neuropathy, myopathy, radiculopathy, or nerve entrapment in the bilateral lower extremity.  In a July 2009 private medical record, the examiner stated that the Veteran most likely had Lyme-related radiculopathy versus neuropathy.  It was noted that the Veteran was seeing an infectious disease specialist.  

The Board concludes that another examination is warranted to determine if there is a current disability involving the bilateral great toe.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any medical care provider who has treated the bilateral great toe numbness since service discharge.  Thereafter, the RO/AMC should conduct appropriate development to secure any missing records and add them to the claims folder.  

2.  Schedule the Veteran for a VA peripheral nerves examination with a physician (preferably a neurologist).  The claims folder must be reviewed in connection with the examination.  All necessary testing, including nerve conduction or EMG tests must be performed.  The examiner should identify whether the Veteran has a disability manifested by bilateral great toe numbness and should opine as to whether any such disability is at least as likely as not incurred during service.  The examiner should substantiate the opinion with medical principles and the relevant evidence (in the claims file and provided by the Veteran at the examination).

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for tarsal tunnel syndrome (clamed as bilateral great toe numbness).  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative are to be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


